Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Reasons for Allowance
This office action is responsive to the amendment filed on 1/22/2021. As directed by the amendment, the status of the claim(s) are: 
Claim(s) 1 has/have been amended;
Claim(s) 2-53 is/are cancelled;
Claim(s) 72-75 is/are new;
Claim(s) 1, 54-75 is/are presently pending.
Claims 1, 54-75 are allowed.
The amendment(s) to the claim(s) is sufficient to overcome the 35 U.S.C. 112 rejection(s) from the previous office action.
The following is an examiner’s statement of reasons for allowance:
Crothall (US 6049727 A) is made of record in which Crothall teaches implantable optical sensor for measuring spectra for interstitial glucose measurements that possesses a barrier with perforations/porosity or mesh (Fig. 8, 109, 110; Col. 17 line 33 to Col. 18 line 19); note that the barrier as taught by Crothall allows fluid to pass through (Col. 17 lines 45-48). 
The prior art of record does not disclose or fairly suggest either singly or in combination the claimed invention of independent claim 1 when taken as a whole, comprising, in addition to the other recited claim elements, one or more barrier layers 
Note that Applicant has filed an affidavit (dated 1/22/2021) explaining the importance of a barrier layer comprise holes formed at selected regions of the one or more barrier layers, the selected regions corresponding to locations of at least some of the inorganic semiconductor elements as recited. 
Therefore, in view of the prior art and its deficiencies, the claimed invention as a whole is rendered novel and non-obvious, and thus, is allowable as claimed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jonathan T Kuo whose telephone number is (408)918-7534.  The examiner can normally be reached on M-F 10 a.m. - 6 p.m. PT.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Jackson can be reached on 571-272-4697.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JONATHAN T KUO/Primary Examiner, Art Unit 3792